Gary, J. The record in this case shows that September 7, 1880, the appellee sued the appellants in the Superior Court for injuries to his property, which he alleged he had suffered from the obstruction by the appellants of a watercourse. That, after four trials, with varying results, the appellee obtained a judgment for $1,200, which, after passing through all the courts to which the appellants could take it, stands affirmed. The present case is a bill in chancery filed by the appellants, asking that the collection of that judgment be forever enjoined, and for other relief. There is an original bill and an amendment thereto, the original being based on allegations of perjury in the testimony of some witnesses, and mistake in that of others, and upon observations which the appellants have made since the judgment, as to the effect of the alleged obstructions upon the course of the water, and the amendment upon offers by the appellee, since the judgment,.to sell his lands at high prices, inconsistent with his-claim that it has been damaged. The allegations of the bill are minute, running into particulars as to the perjured or mistaken testimony to a length not consistent with the object of a judicial opinion to imitate. That the appellants are not entitled to the relief they ask, is so firmly settled by authority, that it is difficult to feel impressed that the appellants have any hope of it. Even after one trial only, as to transitory matters, not physical features upon the face of the earth open to the observation of every spectator who chooses to watch the phenomena, “ the doctrine is well settled that the court (of chancery) will not set aside a judgment because it was founded on a fraudulent instrument, or perjured evidence, or for any matter which was actually presented and considered in the judgment assailed.” United States v. Throckmorton, 98 U. S. 61. A great many cases are there cited, showing the application of the rule under a great variety of circumstances; among them are: Smith v. Lowry, 1 John. Ch. 320; Tovey v. Young, Pr. Ch. 192; Bateman v. Willoe, 1 Scho. & Lef. 201; Greene v. Greene, 2 Gray, 361. So in Galena, etc., v. Ennor, 116 Ill. 55, the Supreme Court of this State say: It can not be allowed as a ground for setting aside a judgment that there was false testimony given on the trial.” P. 63. The doc. trine is recognized and applied in Brown v. Luehrs, 95 Ill. 195, and there Seward v. Cease, 50 Ill. 231, which comes nearest to being an authority for appellants of any case, perhaps, in the books, is explained if not weakened. . f/ If this attempt was successful, why next year might not the appellee file his bill to set aside the decree upon this, alleging that such decree was obtained by perjury, and thus the parties alternate in their charges and counter charges without •limit? Ho claim oí originality is made on this query, as it is in some of the cases cited. The established law is against the appellants, and the decree dismissing the bill is affirmed. Decree affirmed.